Case 1:20-cr-00152-PAB Document 197 Filed 11/16/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. JAYSON JEFFREY PENN,
2. MIKELL REEVE FRIES,
3. SCOTT JAMES BRADY,
4. ROGER BORN AUSTIN,
5. TIMOTHY R. MULRENIN,
6. WILLIAM VINCENT KANTOLA,
7. JIMMIE LEE LITTLE,
8. WILLIAM WADE LOVETTE,
9. GARY BRIAN ROBERTS, and
10. RICKIE PATTERSON BLAKE,

       Defendants.



                                         ORDER


       This matter comes before the Court on the Government's Supplemental Motion

to Disclose Grand Jury Material to Defense Counsel [Docket No. 196] pursuant to Fed.

R. Crim. P. 6(e)(3)(E)(i). Having reviewed the motion and being otherwise advised in

the premises, the Court finds that good and sufficient cause supports the same. It is

therefore

       ORDERED that the Government's Supplemental Motion to Disclose Grand Jury

Material to Defense Counsel [Docket No. 196] is granted. The United States may

disclose grand jury materials to the defendants and their attorneys in this case. It is
Case 1:20-cr-00152-PAB Document 197 Filed 11/16/20 USDC Colorado Page 2 of 2




further

          ORDERED that such materials shall only be used in defending this case; that

such materials shall be disclosed only to the defendants and their attorneys; that

defendants’ attorneys shall maintain custody of such materials and shall not reproduce

or disseminate the same; and that such materials shall be returned to the United States

at the end of the case.

          DATED November 16, 2020.

                                          BY THE COURT:



                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             2
